                                                                                  Case 2:21-cv-00249-JCM-VCF Document 22 Filed 09/01/21 Page 1 of 2




                                                                            1 Joel E. Tasca, Esq.
                                                                              Nevada Bar No. 14124
                                                                            2 Ballard Spahr LLP
                                                                              1980 Festival Plaza Drive, Suite 900
                                                                            3 Las Vegas, Nevada 89135
                                                                              Telephone: (702) 471-7000
                                                                            4 Facsimile: (702) 471-7070
                                                                              tasca@ballardspahr.com
                                                                            5
                                                                              Attorneys for Defendant
                                                                            6 Moneytree, Inc.

                                                                            7                           UNITED STATES DISTRICT COURT

                                                                            8                                  DISTRICT OF NEVADA

                                                                            9
                                                                              METEJEMEI, LLC, a Nevada limited              Case No.: 2:21-cv-00249-JCM-VCF
                                                                           10 liability company,
                                                                                                                             ORDER GRANTING STIPULATION TO
                                                                           11                                                EXTEND CASE MANAGEMENT
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                      Plaintiff,
                                                                           12                                                DEADLINES (FIRST REQUEST)
      LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
        BALLARD SPAHR LLP




                                                                                vs.
                                                                           13
                                                                              MONEYTREE, INC., a Washington
                                                                           14 corporation; DOES I through X, inclusive;
                                                                              and ROE BUSINESS ENTITIES I through
                                                                           15 X, inclusive;

                                                                           16
                                                                                                      Defendants.
                                                                           17

                                                                           18
                                                                                                                     ORDER
                                                                           19
                                                                                      The Court has reviewed the parties’ Stipulation and finds good cause for the
                                                                           20
                                                                                extension of the case management deadlines pursuant the LR 26-3. Accordingly, IT IS
                                                                           21
                                                                                ORDERED that pursuant to the Stipulation of the parties, the Court is extending the
                                                                           22
                                                                                below deadlines as follows:
                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28



                                                                                                                        1
                                                                                 Case 2:21-cv-00249-JCM-VCF Document 22 Filed 09/01/21 Page 2 of 2




                                                                           1                                 Present Deadline              Proposed Deadline
                                                                           2    Close of Discovery           September 1, 2021             September 22, 2021
                                                                           3                                                                                    If dispositive motions
                                                                                Dispositive Motions          October 1, 2021               October 22, 2021     are filed, the deadline
                                                                                                                                                                for filing the joint
                                                                           4    Pretrial Disclosures/Order   November 1, 2021              November 22, 2021    pretrial order will be
                                                                                                                                                                suspended until 30
                                                                           5    Joint Pretrial Order                                        December 22, 2021   days after decision on
                                                                                                                                                                the dispositive
                                                                                                                                                                motions or further
                                                                           6         IT IS SO ORDERED                                                           court order.

                                                                           7                                                 _______________________________________
                                                                           8                                                 UNITED STATES MAGISTRATE JUDGE
                                                                                                                                      9-1-2021
                                                                           9                                                 DATED:_______________________________
                                                                           10

                                                                           11
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                           12
      LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
        BALLARD SPAHR LLP




                                                                           13

                                                                           14

                                                                           15

                                                                           16

                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28



                                                                                                                         2
